                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

UNITED STATES OF AMERICA                    )
                                            )
V.                                          )      CRIMINAL NO. 4: 18CR40003
                                            )
MICHAEL WADE MCBRIDE                        )

        ORDER RELEASING WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       COMES NOW the Court and, being sufficiently advised based upon the Government's

Petition to Release Writ of Habeas Corpus Ad Prosequendum filed in the above-captioned matter,

does hereby ORDER and DECREE as follows:

       1. The Writ of Habeas Corpus Ad Prosequendum issued in this case on September 13,

          2018, is hereby RELEASED.

       2. The Defendant shall be returned to the Arkansas Department of Correction as soon as

          practicable.

       3. The Defendant's appearance at any future setting in this matter may be procured by the

          issuance of a new Writ.


       IT IS   so ORDERED this ~~y of .L2cv±t(]W ,2018.


                                                ~ ~c,..__1       - C . c:bL~~
                                            Hon. Susan 0. Hickey
                                            United States District Court Judge
